DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are a narrower species of the instant generic claims. Therefore, the issued claims would anticipate the instant claims rendering them obvious.
Issued claim 1 is more specific than instant claim 12 in that it specifies the particular steps during the manufacturing process in which the detectable nucleic acid marker is added. Issued claim 1 is also more specific than instant claim 12 in that it specifies the particular solvent comprised within the cellulosic medium into which the nucleic acid marker is added (carbon disulfide, sodium hydroxide or NMMO). Thus, issued claim 1 would anticipate instant claim 12. The limitations of issued claims 2-8 are identical to instant claims 13-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 refer to adding the marker to the “cellulosic medium”. However, claim 22 from which these claims depend clearly requires that the marker is added to the surface of a “cellulosic fiber”. Therefore, claims 24 and 25 do not comport with the narrower requirements of claim 22.

Allowable Subject Matter
Claims 22, 23, 26-30 are allowed. Unlike the claims of U.S. Patent No. 10,519,605, which incorporates the maker into a cellulosic medium prior to or during a spinning or filming step, and thus prior to the existence of a cellulosic fiber, these claims add the marker onto the surface of a cellulosic fiber. In addition, the addition of the marker to cellulosic medium during those points in the manufacturing process would incorporate the marker throughout any resulting cellulosic fiber, not merely on the surface. Therefore, these claims are patentably distinct from the ‘605 claims.
The closest prior art is Berrada (US 2015/0018538). The prior art did not teach or suggest dissolving a cellulosic product in order to perform detection of the marker. By “dissolving”, the Examiner construes the term according to its plain meaning, which is to say that the cellulosic product is converted to a liquefied state, and not merely placed into a liquid (such as would be the case of placing a piece of cellulose-based product, such as paper or fiber, into a PCR reaction, where the cellulose-based product remains in a solid form).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637